COURT OF APPEALS
                                        SECOND
DISTRICT OF TEXAS
                                                     FORT
WORTH
                                           NO. 2-08-344-CR
 
JOSHUA LEWIS                                                                  
APPELLANT
 
                                                      V.
THE
STATE OF TEXAS                                                                 STATE
                                                   ----------
               FROM THE 211TH
DISTRICT COURT OF DENTON COUNTY
 
                   MEMORANDUM
OPINION[1]
AND JUDGMENT
                                                   ----------
We have
considered appellant=s AMotion
To Withdraw Appeal.@ 
The motion complies with rule 42.2(a) of the rules of appellate
procedure.  Tex. R. App. P. 42.2(a).  No decision of this court having been
delivered before we received this motion, we grant the motion and dismiss the
appeal.  See id.; Tex. R. App. P.
43.2(f).
PER
CURIAM
PANEL:  CAYCE, C.J.; LIVINGSTON, and DAUPHINOT, JJ.
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: October 23, 2008




[1]See Tex. R. App. P. 47.4.